Citation Nr: 1206115	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for chondromalacia patella with degenerative changes of the left knee.  

2.  Entitlement to an increased disability rating in excess of 20 percent for chondromalacia patella with degenerative changes of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1984 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 hearing before the Board, the Veteran specifically stated that his disabilities have worsened since the prior final VA examination in June 2008.  The Veteran's VA treatment records support the Veteran's statements, showing that the Veteran was fitted for a rolling walker after his June 2008 VA examination.  Additionally, the Veteran and his representative asserted that the June 2008 VA examination range of motion findings did not properly address the affect of pain on his range of motion findings.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, the Veteran's statements and the VA treatment records showing a possible increase in severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

The Veteran also testified that he received ongoing treatment at the VA outpatient clinic in Brooksville, Florida, as well as at the VA Medical Center (VAMC) in Gainesville, Florida.  Pertinent medical records should be obtained. 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available treatment records for the Veteran from the VAMC in Gainesville, Florida and all associated outpatient clinics, including the VA outpatient clinic in Brooksville, Florida, dated from December 2008 to the present.

2.  The Veteran must be scheduled for a VA orthopaedic examination to ascertain and evaluate the current level of severity of the Veteran's bilateral knee disabilities.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  The examiner must state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

All opinions must be supported by a complete rationale.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for any disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


